Name: 2000/293/EC: Commission Decision of 6 April 2000 on financial aid from the Community for the operation of certain Community reference laboratories in the field of animal health and live animals (notified under document number C(2000) 937) (Only the Spanish, Danish, German, English, French and Swedish texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  Europe;  research and intellectual property;  health;  EU finance;  cooperation policy
 Date Published: 2000-04-15

 Avis juridique important|32000D0293(01)2000/293/EC: Commission Decision of 6 April 2000 on financial aid from the Community for the operation of certain Community reference laboratories in the field of animal health and live animals (notified under document number C(2000) 937) (Only the Spanish, Danish, German, English, French and Swedish texts are authentic) Official Journal L 095 , 15/04/2000 P. 0040 - 0041Commission Decisionof 6 April 2000on financial aid from the Community for the operation of certain Community reference laboratories in the field of animal health and live animals(notified under document number C(2000) 937)(Only the Spanish, Danish, German, English, French and Swedish texts are authentic)(2000/293/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field(1), as last amended by Decision 94/370/EC(2), and in particular Article 28(2) thereof,Whereas:(1) Community financial aid should be granted to the Community reference laboratories designated by the Community to assist them in carrying out the functions and duties laid down in the following Directives and Decision:- Council Directive 80/217/EEC of 22 January 1980 introducing Community measures for the control of classical swine fever(3), as last amended by Decision 93/384/EEC(4),- Council Directive 92/40/EEC of 19 May 1992 introducing Community measures for the control of avian influenza(5), as last amended by the Act of Accession of Austria, Finland and Sweden,- Council Directive 92/66/EEC of 14 July 1992 introducing Community measures for the control of Newcastle disease(6), as last amended by the Act of Accession of Austria, Finland and Sweden,- Council Directive 92/119/EEC of 1 December 1992 introducing general Community measures for the control of certain animals diseases and specific measures relating to swine vesicular disease(7), as last amended by Decision 95/1/EC, Euratom, ECSC(8),- Council Directive 93/53/EEC of 24 June 1993 introducing minimum Community measures for the control of certain fish diseases(9),- Council Directive 95/70/EC of 22 December 1995 introducing minimum Community measures for the control of certain diseases affecting bivalve molluscs(10),- Council Directive 92/35/EEC of 29 April 1992 laying down control rules and measures to combat African horse sickness(11), as last amended by the Act of Accession of Austria, Finland and Sweden,- Council Decision 96/463/EC of 23 July 1996 designating the reference body responsible for collaborating in rendering uniform the testing methods and the assessment of the results for pure-bred breeding animals of the bovine species(12).(2) Community assistance must be conditional on the accomplishment of those functions and duties by the laboratory concerned.(3) For budgetary reasons, Community assistance should be granted for a period of one year.(4) For supervisory purposes, Articles 8 and 9 of Council Regulation (EC) No 1258/1999 of 17 May 1999 on the financing of the common agricultural policy(13) should apply.(5) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 11. The Community grants financial assistance to Germany for the functions and duties to be carried out by the Institut fÃ ¼r Virologie der TierÃ ¤rztlichen Hochschule, Hanover, Germany, for Classical Swine Fever referred to in Annex VI to Directive 80/217/EEC.2. The Community's financial assistance shall amount to a maximum of EUR 185000 for the period from 1 October 2000 to 30 September 2001.Article 21. The Community grants financial assistance to the United Kingdom for the functions and duties to be carried out by the Central Veterinary Laboratory, Addlestone, United Kingdom, for avian influenza referred to in Annex V to Directive 92/40/EEC.2. The Community's financial assistance shall amount to a maximum of EUR 70000 for the period from 1 January to 31 December 2000.Article 31. The Community grants financial assistance to the United Kingdom for the functions and duties to be carried out by the Central Veterinary Laboratory, Addlestone, United Kingdom for Newcastle disease referred to in Annex V to Directive 92/66/EEC.2. The Community's financial assistance shall amount to a maximum of EUR 55000 for the period from 1 January to 31 December 2000.Article 41. The Community grants financial assistance to the United Kingdom for the functions and duties to be carried out by the Pirbright Laboratory, United Kingdom for swine vesicular disease referred to in Annex III to Directive 92/119/EEC.2. The Community's financial assistance shall amount to a maximum of EUR 94000 for the period from 1 January to 31 December 2000.Article 51. The Community grants financial assistance to Denmark for the functions and duties to be carried out by the Statens Veterinaere Serumlaboratorium, Ã rhus, Denmark for fish diseases referred to in Annex C to Directive 93/53/EEC.2. The Community's financial assistance shall amount to a maximum of EUR 120000 for the period from 1 January to 31 December 2000.Article 61. The Community grants financial assistance to France for the functions and duties to be carried out by the l'Ifremer, La Tremblade, France for diseases of bivalve molluscs referred to in Annex B to Directive 95/70/EC.2. The Community's financial assistance shall amount to a maximum of EUR 90000 for the period from 1 January to 31 December 2000.Article 71. The Community grants financial assistance to Spain for the functions and duties to be carried out by the Laboratorio de sanidad y producciÃ ³n animal, Algete, Spain, for African horse sickness referred to in Annex I to Directive 92/35/EEC.2. The Community's financial assistance shall amount to a maximum of EUR 40000 for the period from 1 January to 31 December 2000.Article 81. The Community grants financial assistance to Sweden for the functions and duties referred to in Annex II to Decision 96/463/EC to be carried out by the Interbull Centre, Uppsala, Sweden for the harmonisation of the various methods of testing and the assessment of the results of the methods of testing pure-bred breeding animals of the bovine species.2. The Community's financial assistance shall amount to a maximum of EUR 50000 for the period from 1 January to 31 December 2000.Article 9The Community's financial assistance shall be paid as follows:(a) 70 % by way of an advance at the request of the recipient Member State,(b) the balance following presentation of supporting documents and a technical report by the recipient Member State. Those documents must be presented at the latest six months after the end of the period for which financial assistance has been granted.Article 10Articles 8 and 9 of Regulation (EC) No 1258/1999 shall apply mutatis mutandis.Article 11This Decision is addressed to the Kingdom of Denmark, the Federal Republic of Germany, the French Republic, the Kingdom of Spain, the Kingdom of Sweden and the United Kingdom of Great Britain and Northern Ireland.Done at Brussels, 6 April 2000.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 19.(2) OJ L 168, 2.7.1994, p. 31.(3) OJ L 47, 21.2.1980, p. 11.(4) OJ L 166, 8.7.1993, p. 34.(5) OJ L 167, 22.6.1992, p. 1.(6) OJ L 260, 5.9.1992, p. 1.(7) OJ L 62, 15.3.1993, p. 69.(8) OJ L 1, 1.1.1995, p. 1.(9) OJ L 175, 19.7.1993, p. 23.(10) OJ L 332, 30.12.1995, p. 33.(11) OJ L 157, 10.6.1992, p. 19.(12) OJ L 192, 2.8.1996, p. 19.(13) OJ L 160, 26.6.1999, p. 103.